Title: Bartholomew Dandridge to Robert Lewis, 8 August 1792
From: Dandridge, Bartholomew
To: Lewis, Robert

 

Sir,
Mount Vernon 8th Augt 1792

Being in Richmond last week Mr P. Lyons jur, who does business for John Hopkins, Esqr. put into my hands for the President U:S. some public paper which had been funded by you some considerable time ago. He has requested of the Prest a rect which was given you at the time, for the Certificates; & the President, supposing it must be in your possession, directs me to desire you will forward it to him by the first safe conveyance that it may be returned to Mr Hopkins. I am Sir Yr mo: Obt Servt

Bw Dandridge

